EXHIBIT 10.1

 

EMPLOYMENT AGREEMENT

 

between

 

PEAK INTERNATIONAL LIMITED

 

and

 

WILLIAM D. SNYDER

 

Term: January 1, 2005 to December 31, 2005



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 2

 

THIS AGREEMENT is made this 29th day of December, 2004 between PEAK
INTERNATIONAL LIMITED, a company incorporated in Bermuda, with its principal
office at 38507 Cherry Street, Unit G, Newark, CA 94560 (the “Company”); and
William D. Snyder, residing at 17321 Parkside Court, Monte Sereno, CA 95030 (the
“Employee”).

 

The parties agree as follows:

 

1. EMPLOYMENT

 

  1.1. Employee shall be employed as Vice President and Chief Financial Officer.

 

2. PAYMENT UPON TERMINATION OF EMPLOYMENT

 

  2.1. The term (“Term”) of this Agreement shall commence on January 1, 2005 and
shall remain in effect until the earlier of (a) December 31, 2005 or (b) until
terminated as hereinafter provided.

 

  2.2. Employee shall be paid a monthly salary of $20,833.33 and shall be
entitled to participate in all Company benefit plans in effect from time to
time.

 

  2.3. Subject to clauses 2.5 and 3, the Employee shall be entitled to a
lump-sum payment in an amount equal to the greater of (a) $250,000 or (b) 12
months base salary at the rate in effect at the time of termination, and any
accrued but unused vacation pay (the “Termination Payment”) within 15 days of
the termination of employment during the term hereof, and all of Employee’s
stock options which would have vested within 18 months of the date of
termination of employment shall immediately vest in full and, notwithstanding
anything to the contrary contained in any other document, be fully exercisable
for a period of one year.

 

  2.4. The Termination Payment shall be in full and final settlement of any
rights, payments or benefits to which the Employee is entitled under any other
agreement or arrangement pursuant to which he is employed by the Company or any
of its subsidiaries or affiliates other than:

 

  2.4.1. benefits pursuant to any life, disability, health, or other insurance
policy or benefit plan provided by the Company;

 

  2.4.2. stock options issued to Employee pursuant to any stock option plan of
the Company.

 

  2.5. The Employee shall not be entitled to the Termination Payment when
employment is terminated in any of the following circumstances (the Employee
being entitled, in such circumstances, only to payment for accrued and unused
vacation, any payments to which

 

2



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 3

 

he is otherwise entitled pursuant to life, disability, health or other insurance
plan, and to exercise any stock option to the extent otherwise vested and
exercisable under the terms of such plan and stock option agreements):

 

  2.5.1. the conviction of the Employee of a felony involving dishonesty;

 

  2.5.2. the termination of the Employee for Good Cause. “Good Cause” shall mean
(i) Employee’s conviction of or guilty plea to the commission of an act or acts
constituting a felony under the laws of the United States or any state thereof,
(ii) action by the Employee involving personal dishonesty, theft or fraud in
connection with the Employee’s duties as an officer of the Company, or (iii) a
breach of any one or more material terms of this Agreement (including but not
limited to the confidentiality and non-solicitation provisions contained
herein.)

 

  2.5.3. any material breach by the Employee of the terms of this Agreement that
the Employee has failed to cure within 10 days of receipt of written notice of
such breach from the Company;

 

  2.5.4. the death of the Employee;

 

  2.5.5. the inability of the Employee due to ill health or physical or mental
condition to perform the duties and responsibilities in the ordinary and usual
manner required of a person in the Employee’s position for 180 consecutive days;

 

  2.5.6. the resignation by the Employee, except if such resignation is the
result of any of the following actions by the company (which actions are
hereinafter referred to as “Good Reason”): (1) the assignment to the Employee of
any duties materially inconsistent with the Employee’s position with the Company
on the date of this Agreement or a substantial adverse alteration in the nature
of the Employee’s responsibilities from those in effect on the date of this
Agreement; or (2) a reduction by the Company of the Employee’s base salary to
less than $250,000 per year.

 

  2.5.7. Termination of the employment of the Employee in the event of the
appointment of a new CFO, provided, however, that in such event, the company
shall continue to pay the Employee through June 30, 2005; or

 

  2.5.8. The agreement of the parties on the continued employment of the
Employee in such capacity and at such compensation as shall be agreed upon by
the parties.

 

3



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 4

 

3. CHANGE IN CONTROL

 

  3.1. “Change in Control” of the Company means any transaction or series of
transactions in which any of the following occurs:

 

  3.1.1. the acquisition by any “person” (as such term is used in Section 13(d)
and 14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) or by the Company or a person that directly or indirectly controls, is
controlled by, or is under common control with, the Company) of the “beneficial
ownership” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing fifty percent (50%) or
more of the total voting power represented by the Company’s then outstanding
voting securities,

 

  3.1.2. the consummation of a merger or consolidation of the Company with or
into any other corporation, other than a merger or consolidation that would
result in the voting securities of the Company outstanding prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) at least fifty percent (50%) of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or

 

  3.1.3. the consummation of a plan of complete liquidation of the Company or of
the sale or disposition by the Company of all or substantially all of the
Company’s assets.

 

  3.2. In the event Employee’s employment with the Company is terminated in
anticipation of or within two years following a Change of Control (i) by the
Company without Good Cause or (ii) by Employee with Good Reason (as defined
above), then, in addition to the payments Employee shall be entitled to pursuant
to paragraph 1, above, all of Employee’s stock options shall immediately vest in
full and, notwithstanding anything to the contrary contained in any other
document, be fully exercisable for a period of one year.

 

4. LIMITATION ON PAYMENTS

 

  4.1. In the event that the payments to Employee under this Agreement (i)
constitute “parachute payments” within the meaning of Section 280G of the Code,
and (ii) but for this Section 3, would be subject to the excise tax imposed by
Section 4999 of the Internal Revenue Code or any similar or successor provision,
then the payments shall be reduced to such lesser amount that would result in no
portion of the payments being subject to excise tax under Section 4999 of the
Internal Revenue Code. Any determination required under this Section 3 shall be
made by the Company’s independent accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Employee and the Company for
all purposes. For purposes of making the calculations required by this Section
3, the Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Sections 280G and 4999 of the Code. The

 

4



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 5

 

Company and Employee shall furnish to the Accountants such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 3.

 

5. CONFIDENTIALITY

 

  5.1. The Employee understands that by virtue of the Employment, the Employee
has been and will be exposed to confidential information, including all ideas,
information and materials, tangible or intangible, relating to the business of
the Company and its subsidiaries, their personnel (including their officers,
directors, shareholders, trustees, agents, employees and contractors), their
customers, clients, vendors, suppliers, distributors, consultants, and others
with whom the Company and its subsidiaries do business (“Confidential
Information”).

 

  5.2. The Employee agrees not to disclose any Confidential Information obtained
during the Employment for a period of 12 months after the termination of the
Employment and thereafter not to disclose the same unless the proposed recipient
of the Confidential Information has entered into an undertaking with the Company
to keep the same confidential on terms no less exacting than those set out
herein; and provided always that the Employee shall not be obliged to keep
confidential any Confidential Information required to be disclosed as a matter
of law or to the extent that it becomes generally known to the public other than
as a result of any breach by the Employee of the terms herein.

 

  5.3. The Employee covenants and undertakes that after the termination of the
Employment, the Employee

 

  5.3.1. shall not for a period of 12 months after the termination of the
Employment use any Confidential Information for any purpose;

 

  5.3.2. shall not retain or take with the Employee any Confidential Information
in a tangible form, which includes ideas, information or materials in written or
graphic form, on a computer disc or other medium, or otherwise stored in or
available through electronic or other form (“Tangible Form”); and

 

  5.3.3. shall immediately deliver to the Company any Confidential Information
in a Tangible Form that the Employee may then or thereafter hold or control, as
well as all other property, equipment, documents or things that the Employee was
issued or otherwise received or obtained during the Employment.

 

6. RESTRICTIVE COVENANTS

 

  6.1. The Employee covenants and undertakes that for a period of 12 months
following the termination of the Employment for any reason, the Employee shall
not:

 

5



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 6

 

  6.2. directly or indirectly induce any person who is an employee of the
Company (or any of its subsidiaries) to terminate his or her employment with the
Company (or any of its subsidiaries), whether or not such termination
constitutes a breach of that person’s employment contract;

 

  6.3. directly or indirectly solicit the customer or business of any person
who, as at the date of termination of the Employment, is (or, within the
preceding period of 12 months, was) a client or customer of the Company or its
subsidiaries, with the intention or for the purpose of supplying (or procuring
the supply of) precision engineered semiconductor packing material (including,
without limitation, the collecting and recycling of semiconductor packing
material); or

 

  6.4. directly or indirectly and whether on his own account or on account of
any future employer, partner or associate, compete with the Company or otherwise
engage in or provide services related to the precision engineered semiconductor
packing business (including, without limitation, the business of collecting and
recycling semiconductor packing material) in Hong Kong, Singapore, Malaysia or
the United States of America.

 

7. RELEASE

 

  7.1. In consideration of, and as an express condition precedent to, the
Company’s obligation to make the Termination Payment, the Employee shall sign
and deliver to the Company a General Release in the form attached hereto as
Appendix 1.

 

  7.2. The Company shall not be obliged to make the Termination Payment in the
event that the General Release is not signed and delivered to the Company within
15 days of receipt of notice following termination of the Employment and the
Company shall, thereafter, be released of its duties and obligations or further
duties and obligations under this Agreement and the Employee shall waive or
cause to be waived any claims that the Employee may have under this Agreement.

 

8. ASSIGNMENT

 

  8.1. The rights and obligations under this Agreement shall inure to and be
binding upon the parties hereto and their respective heirs, successors and
assigns.

 

9. NOTICES

 

  9.1. All notices and other communications provided for hereunder must be in
writing and must be sent by courier to the party’s address indicated above or to
such other address as may be designated by a party by notice.

 

  9.2. Notices hereunder shall be effective when delivered.

 

6



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 7

 

10. MISCELLANEOUS

 

  10.1. This Agreement shall supersede any and all prior written or oral
agreements and discussions between the Employee and the Company regarding the
subject matter hereof and this Agreement contains the entire understanding of
the parties in respect of the subject matter hereof.

 

  10.2. If any of the restrictions contained in this Agreement shall be void or
unenforceable, then the remainder of this Agreement shall be enforced to the
fullest extent permitted by law.

 

  10.3. This Agreement is made in and shall be governed by and construed in
accordance with the laws of the state of California.

 

11. DISPUTES

 

  11.1. Any dispute hereunder shall be settled by binding arbitration in Alameda
County, CA in the English language before a single arbitrator pursuant to the
rules of the American Arbitration Association. Each party shall bear its own
legal fees and costs. The cost of arbitration shall be paid by the Company.

 

12. Survival

 

  12.1. Sections 2.5, 3, 5, 6, 7, 10, and 11 shall survive the termination of
this Agreement.

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement the day
and year first above written.

 

/s/ William D. Snyder

--------------------------------------------------------------------------------

William D. Snyder

/s/ Jack Menache

--------------------------------------------------------------------------------

SIGNED by

duly authorized for and on behalf of

PEAK INTERNATIONAL LIMITED

 

7



--------------------------------------------------------------------------------

Employment Agreement – William D. Snyder

January 1, 2005

Page 8

 

APPENDIX I

 

GENERAL RELEASE

 

[Insert Date]

 

I, William D. Snyder, hereby release Peak International Limited (the “Company”)
of certain duties and obligations and waive any rights or remedies that I may
have against the Company as provided in this letter. This letter is delivered
pursuant to the Employment Agreement entered into between the Company and me
effective January 1, 2005 (the “Employment Agreement”).

 

In consideration of the promises and mutual covenants contained in the
Employment Agreement, and for good and valuable consideration, the receipt and
sufficiency of which is expressly acknowledged, I hereby:

 

  1. release and discharge the Company and its subsidiaries, and each of their
respective past and present officers, directors, shareholders, managers,
employees and agents, and their respective successors and assigns (collectively
the “Released Parties”), from any and all claims or demands, that I may have,
whether past, present or future, against the Released Parties, statutory or
otherwise, to the fullest extent permissible by law; and

 

  2. waive the obligations, duties and liabilities that the Company may have,
whether past, present or future, statutory or otherwise, to the fullest extent
permissible by law; arising out of or relating in any way to my employment with
or termination of my employment with the Company.

 

This letter shall be governed by, subject to and construed and enforced pursuant
to the terms and conditions of the Employment Agreement.

 

 

--------------------------------------------------------------------------------

William D. Snyder

 

8